Title: Cabinet Meeting. Opinion on a Presidential Message to Congress on the Recall of Edmond Charles Genet, [19 January 1794]
From: Hamilton, Alexander,Knox, Henry,Randolph, Edmund
To: 



[Philadelphia, January 19, 1794]

For the correction of Colo. H. & Genl K.
Having already laid before you a letter of the 16th. of August 1793, from the secretary of State to our minister at Paris, stating the conduct, and urging the recal of the minister plenipotentiary of the republic of France; I now communicate to you, that his conduct has been unequivocally disapproved; and that the strongest assurances have been given, that his recal should be expedited without delay.
approved AH
H Knox

 